   Case 2:18-cv-05934-MWF-KS Document 72 Filed 01/16/20 Page 1 of 1 Page ID #:695




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES -- GENERAL

Case No.       CV 18-5934-MWF(KSx)                                         Dated: January 16, 2020

Title:         Ox Labs, Inc. -v- Bitpay, Inc., et al.

PRESENT:       HONORABLE MICHAEL W. FITZGERALD, UNITED STATES DISTRICT JUDGE

               Rita Sanchez                               Amy Diaz
               Courtroom Deputy                           Court Reporter

ATTORNEYS PRESENT FOR PLAINTIFFS:                       ATTORNEYS PRESENT FOR DEFENDANTS:

               Philip A. Leider                           James Tsuei
                                                          Lawrence H. Kunin - Telephonic


PROCEEDINGS:                MOTION FOR JUDGMENT AS A MATTER EOF LAW [66] ;
                            MOTION AND PRETRIAL DISPOSITIVE MOTION OF
                            PLAINTIFF OX LABS, INC. [67]

         The Courtroom Deputy Clerk issues the Court's tentative ruling, prior to the hearing.

       Case called, and counsel make their appearance. The Court invites counsel to present
their oral arguments. Arguments by counsel are heard. For the reasons stated on the record,
the Court takes the matter under submission. An order will issue.

         IT IS SO ORDERED.




                                                                     Initials of Deputy Clerk rs
                                                 -1-                         :35 min
